339 F.2d 705
Daniel J. CONNOLLY, Jr., Appellant,v.Maurice H. SIGLER, Warden Nebraska State Penitentiary, Appellee.
No. 17776.
United States Court of Appeals Eighth Circuit.
January 4, 1965.

Daniel J. Connolly, pro se.
Clarence A. H. Meyer, Atty. Gen. of Nebraska, Lincoln, Neb., C. C. Sheldon, Asst. Atty. Gen., Lincoln, Neb., for appellee.
Before VAN OOSTERHOUT BLACKMUN and MEHAFFY, Circuit Judges.
PER CURIAM.


1
This is an appeal by Daniel J. Connolly, Jr., pro se in forma pauperis with District Court authorization from order dated June 16, 1964, denying after full hearing his petition for writ of habeas corpus seeking his release from the Nebraska State Penitentiary where he was serving a three year sentence imposed by a Nebraska state court on August 27, 1962, upon plea of guilty to a charge of possession of a forged, false and counterfeit bank check.


2
It conclusively appears from certified copy of certificate of discharge dated July 26, 1964, executed by the Nebraska Board of Pardons which has been filed herein that the defendant has completed the service of his sentence and that he has been unconditionally and finally discharged and restored to all his civil rights. Hence, all issues sought to be presented by this appeal are moot. Parker v. Ellis, 362 U.S. 574, 80 S. Ct. 909, 4 L. Ed. 2d 963; Patskan v. Buchkoe, 6 Cir., 296 F.2d 724; United States v. Roth, 2 Cir., 283 F.2d 765; Nidy v. Cochran, 5 Cir., 280 F.2d 799.


3
This case is remanded to the District Court with direction to vacate its order and dismiss the petition as moot.